DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-09-30 where claim(s) 1-20 are pending for consideration.

Election/Restrictions
Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)). 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: Claim(s) 1-19
The invention is directed to the subject matter of: 
exchanging signaling to establish an IP path between and egress and ingress network device
CPC Classes: H04L41/0806,0668, H04L47/125,724
Invention II: Claim(s) 20
The invention is directed to the subject matter of: 
Determining a shared/sub and assigning local IP addresses assigning IP addresses using local information 
CPC Classes: H04L61/2007,74



sending, receiving and configuring of claim 1 correspond to claim 19’s receiving, generating and sending that there is no search burden and therefore no restriction between claims 1, 12 and claim 19. However, claim 20 includes limitations specific to the egress device and are independent of any limitations in claims 1-18. For example, another method can be used to determine the IP address of the egress network device (e.g., IP address selected at randomly) such that the invention of claims 1-18 are independent of what IP determination method is used and therefore the inventions are independent and distinct. Furthermore, the limitations of claim 20 are directed to subject matter in different CPC classes and therefore a restriction is proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ANDRE TACDIRAN/Examiner, Art Unit 2415